      Case 4:19-mc-00802 Document 1 Filed on 03/13/19 in TXSD Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS




In re application of

CMPC CELULOSE RIOGRANDENSE LTDA.,
                                                            Misc. Civil No. 19-mc-______
For an Order Pursuant to 28 U.S.C. § 1782 to Take
Discovery of Fernando Lorenzo.




             APPLICATION FOR AN ORDER TO TAKE DISCOVERY
       FOR USE IN A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782

       CMPC Celulose Riograndense Ltda. (“CMPC”), hereby applies to this Court for an ex

parte order authorizing it to take discovery pursuant to 28 U.S.C. § 1782 (the “Application”).

Specifically, CMPC asks the Court to authorize the service of a subpoena upon Fernando Lorenzo,

an individual found in this District, seeking deposition testimony and documents in aid of a

pending civil lawsuit in Brazil.

       As fully explained in the accompanying memorandum of law, the facts upon which CMPC

bases this application are set forth in the accompanying Declaration of Rodrigo Cogo, dated March

13, 2019 (the “Cogo Decl.”) and the exhibits thereto, incorporated herein by reference and

summarized as follows:

           1. CMPC is a Brazilian subsidiary of Chile-based Empresas CMPC S.A., one of the

largest producers of pulp and paper products in Latin America. (Cogo Decl. ¶ 7.)
         Case 4:19-mc-00802 Document 1 Filed on 03/13/19 in TXSD Page 2 of 4



            2. In February 2017, CMPC suffered an industrial accident (the “Incident”) and

related damage to a commercial boiler at CMPC’s pulp mill in Guaíba, Brazil (the “Plant”). (Id.

¶ 17.)

            3. After the Incident, CMPC filed an insurance claim with Mapfre Seguros Gerais

S/A, the direct insurer, and Factory Mutual Insurance Company (“FM Global”), the reinsurer, to

seek coverage for the Incident. (Id. ¶¶ 25-26.) FM Global then hired Addvalora Brasil Reguladora

de Sinistros Ltda. (“Addvalora”), a Brazilian adjuster, to conduct what was supposed to be an

independent evaluation of CMPC’s insurance claim. (Id. ¶ 27.) Instead, Addvalora allowed FM

Global to lead the adjustment process so that CMPC’s coverage claim would be denied. (Id. ¶ 44.)

            4. On March 11, 2019, CMPC filed an action against Addvalora (the “Addvalora

Litigation”) with the Civil Court of the Central District of São Paulo, Brazil (the “Brazilian

Court”). (Id. ¶ 55.) In the pending Addvalora Litigation, CMPC seeks a declaration that Addvalora

tortiously violated its duties as adjuster by failing to act in an independent and unbiased manner.

(Id. ¶ 55.) CMPC also seeks damages consisting of the costs and expenses it incurred in the

adjustment process. (Id.)

            5. Fernando Lorenzo served as one of Addvalora’s key technical experts in evaluating

CMPC’s insurance claim. (Id. ¶ 30.) His deposition testimony is highly relevant to the claims at

issue in the Addvalora Litigation, in particular that Addvalora breached its fiduciary duties by

running an adjustment process that was not independent. (Id. ¶ 57.)

            6. Because Mr. Lorenzo is a non-resident of Brazil and not a party to the Addvalora

Litigation, the Brazilian court lacks the ability to compel Mr. Lorenzo to provide the deposition

testimony and documents CMPC seeks in the United States. (Id. ¶ 61.)



                                                2
      Case 4:19-mc-00802 Document 1 Filed on 03/13/19 in TXSD Page 3 of 4



           7. Although the discovery that CMPC now seeks would be unavailable to it in the

Addvalora Litigation, Brazilian courts are nonetheless receptive to evidence obtained via 28

U.S.C. § 1782 discovery. (Id. ¶ 64.)

           8. As set forth in the accompanying memorandum of law, this Application meets the

statutory requirements of 28 U.S.C. § 1782 for such discovery. The factors articulated in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) also strongly counsel in favor

of the Court granting the Application in its discretion.

           9. CMPC has provided notice of this application to Addvalora, the only other party to

the Addvalora Litigation. (Cogo Decl. ¶ 3.)

           10. CMPC has filed this Application on an ex parte basis with respect to the discovery

target, Mr. Lorenzo. Courts frequently issue orders granting 28 U.S.C. § 1782 applications on an

ex parte basis. In re Application of Eurasian Bank Joint Stock Co. for Expedited Judicial

Assistance Pursuant to 28 U.S.C. § 1782., 2015 WL 6438256, at *1 (N.D. Tex. Oct. 21, 2015)

(“[E]x parte filing of an application for discovery under 28 U.S.C. § 1782 is permissible”)

(unreported decision); see also, e.g., Chevron Corp. v. 3TM Consulting, LLC, 2010 WL 8814519,

at *1 (S.D. Tex. Apr. 5, 2010) (noting application brought ex parte); In re Grupo Mexico Sab De

CV, 2014 WL 12691097, at *1 (N.D. Tex. Oct. 17, 2014) (same); In re Godfrey, 2009 WL

10670524, at *1 (N.D. Tex. Mar. 24, 2009) (same). It is “neither uncommon nor improper” to do

so, because respondents “can later challenge any discovery request by moving to quash” or modify

the subpoenas; accordingly, their “due process rights are not violated” by an ex parte order.

Gushiak v. Gushiak, 486 Fed. App’x 215, 217 (2d Cir. 2012).




                                                  3
      Case 4:19-mc-00802 Document 1 Filed on 03/13/19 in TXSD Page 4 of 4



           11. CMPC thus requests that the Court grant CMPC’s ex parte Application and

authorize it to serve a subpoena upon Fernando Lorenzo in the form attached to the Cogo

Declaration as Exhibit I.



Dated:   March 13, 2019                 Respectfully submitted,

                                        JONES WALKER LLP

                                        /s/ Lara D. Pringle
                                        LARA D. PRINGLE
                                        Attorney-in-Charge
                                        State Bar No. 24056164
                                        Federal Bar No. 867760
                                        811 Main, Suite 2900
                                        Houston, Texas 77002
                                        Telephone: 713.437.1800
                                        Facsimile: 713.437.1810
                                        lpringle@joneswalker.com

                                        AND

                                        COVINGTON & BURLING LLP

                                        NICOLE DUCLOS (pro hac vice pending)
                                        New York State Bar No. 4190831
                                        C. William Phillips (pro hac vice pending)
                                        New York State Bar No. 1885573
                                        Joshua B. Picker (pro hac vice pending)
                                        New York State Bar No. 5125364
                                        The New York Times Building
                                        620 Eighth Avenue
                                        New York, NY 10018
                                        (212) 841-1000
                                        nduclos@cov.com
                                        cphillips@cov.com
                                        jpicker@cov.com

                                        Attorneys for Applicant CMPC Celulose
                                        Riograndense Ltda.



                                           4
